Citation Nr: 0335908	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
depression, bipolar disorder, and anxiety with insomnia.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant served on active duty for training from 
September 1991 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of February and March 2002 rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In addition to the issue listed, the appellant initially 
appealed the denial of service connection for migraine, 
bulimia, and ulcers of the stomach and mouth.  Her 
substantive appeal was; however, limited to the issue of 
service connection for a psychiatric disorder.  Hence the 
other issues are not properly before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) 
(1997); Roy v. Brown, 5 Vet. App. 554 (1993).  


REMAND

The appellant is seeking service connection for a psychiatric 
disorder, including PTSD.  In support of her claim, she has 
submitted evidence showing diagnoses of psychiatric 
disorders, including PTSD.  The RO has not had the 
opportunity to review these records, and the appellant has 
not waived RO consideration.  This must be accomplished.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The appellant has essentially contended that one of the 
stressors that caused the development of her PTSD was a 
suicide attempt by someone close to her with whom she lived 
during service.  She has not provided enough information for 
verification of this non-combat stressor.  In West v. Brown, 
7 Vet. App. 70 (1994), the United State Court of Appeals for 
Veterans Claims (Court) held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  The Court 
also held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In a November 2002 letter the appellant indicated that she 
was unable to afford an attorney to assist in her claim.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request from the 
appellant a statement containing as much 
detail as possible regarding the above 
referenced attempted suicide of her 
roommate, which occurred apparently during 
Tech School.  Request her to furnish her 
friend's name, unit, location, and the 
approximate date of the attempted suicide.  
She also has the opportunity to furnish 
information concerning any other stressors 
she recalls which occurred during military 
service, to include dates, places, 
detailed descriptions of the events, her 
service units, and the names and other 
identifying information concerning any 
individuals involved in the events and 
there unit assignments.  The appellant 
should again be informed that she could be 
represented by a Service Organization who 
voluntarily represent veterans in claims 
with the VA and furnished the appropriate 
form.   

3.  The RO should request the National 
Personnel Records Center to furnish a copy 
of the appellant's personnel records.

4.  If verifiable information is received, 
the RO should forward the veteran's 
statement and prior statements of alleged 
service stressors to U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) formerly the United States Army 
and Joint Services Environmental Support 
Group, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The USASCRUR 
should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

5.  If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated tests 
are to be conducted.  The RO is to inform 
the examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the post-
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors.  A complete rational 
of any opinion expressed should be 
included in the examination report.

6.  Thereafter, the RO should readjudicate 
the veteran's claim, to include 
consideration of all evidence received 
since the statement of the case.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




